Mr. Jnstioe Gabbert
delivered the opinion of the court.
Plaintiff in error brought this action in the court below *250for the purpose of recovering damages and obtaining other appropriate relief against the defendants in error, to which she claims she is entitled by reason of frauds practised upon her by certain of the defendants, in connection with a purchase by her of an interest in a track of land near the city of Denver, and a like interest in water rights connected with such land. The allegations of the complaint, upon which she relied to establish the fraud charged, were put in issue by the answers filed, and on the issues thus made, and the replications to the answers, in so far as the latter tendered affirmative defenses, a trial was had to the court, which resulted in finding the issues of fact against her, and a judgment dismissing her action. The only question urged by plaintiff is the insufficiency of the evidence to sustain these findings.
The cause has been exhaustively argued by counsel on her behalf, and the evidence thoroughly and carefully analyzed. It would serve no good purpose to attempt to epitomize the evidence heard by the trial court, or discuss it in all its bearings. It has been carefully examined, and the arguments of counsel fully considered, and without attempting to give a history of the transaction, in detail, or refer-to the evidence specifically, it is sufficient to say, that the evidence as a whole supports the findings of the court on the issues between the parties, and under the well-known rule, that when the evidence heard by the trial court supports its findings of fact,, on the issues made by the pleadings in the case, they will not be disturbed on review, the judgment of the district court is affirmed.

Affirmed.